975 F.2d 1551
Mooney (Dennis)v.Benasa Realty Company, t/a Wild Acres, t/a Wild Acres CountyClub, t/a Wild Acres, Inc. Benasa Holdings, Inc., WildAcres, Inc., Sylvan Pools, Inc., KDI Corporation, BenasaRealty Co., c/o First Eastern Bank, N.A., BenasaInvestments, Inc., c/o Corporation Guarantee and Trust Co.,Wild Acres Country Club, Inc., MLA Management Associates,Inc., Mountain Leisure Assocs., Inc., Wild Acres LakesProperty & Homeowners Assoc., KDI Sylvan Pools, Inc., Wild Acres
NOS. 91-5738, 91-5782
United States Court of Appeals,Third Circuit.
Aug 31, 1992

1
Appeal From:  M.D.Pa.


2
VACATED IN PART AND AFFIRMED IN PART.